Citation Nr: 0710718	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for Post-
Traumatic Stress Disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to April 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD, rated 50 percent, effective 
April 8, 2002, the date of receipt of the veteran's claim.  
In July 2003, the veteran filed a claim seeking TDIU.  A 
March 2004 rating decision denied TDIU.


FINDINGS OF FACT

1.  Throughout the appellate period, the veteran's PTSD has 
been manifested by impairment no greater than occupational 
and social impairment with reduced reliability and 
productivity; occupational and social impairment with 
deficiencies in most areas due to symptoms such as suicidal 
ideation, obsessional rituals, speech disturbances, or other 
symptoms of like gravity is not shown.

2.  The veteran's only service-connected disability, PTSD 
rated 50 percent, is not of such severity as to preclude his 
participation in any regular substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 
(2006).

2.  The scheduler requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Regarding PTSD, the instant appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The November 2003 statement of the case (SOC) 
provided the veteran notice on the downstream issue of an 
increased initial rating.  A January 2004 letter provided him 
notice regarding TDIU, and a March 2004 letter provided 
supplementary notice regarding both issues and advised him to 
submit any pertinent evidence in his possession.  The matters 
were readjudicated.  See March 2004 SSOC.  The veteran has 
had full opportunity to participate in VA's adjudicatory- 
appeal process, and is not prejudiced by any notice 
deficiency that may have occurred earlier. 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded a VA evaluation.  VA's duty to assist the 
veteran in the development of facts pertinent to his claim is 
met.  


II.  Factual Background

The veteran contends that his service-connected PTSD produces 
greater impairment than is reflected by the currently 
assigned 50 percent rating.

Private medical records from 1991 to 2001 show that the 
veteran was seen and treated for complaints including 
depression.

VA treatment records from February 2002 to January 2004 show 
treatment and evaluation for mood disorder, marijuana 
dependence, PTSD, and personality disorder.  Several 
notations reveal that he and his wife of 17 years were 
separating, although they remained friends (he indicated that 
she was the only person he kept in contact with on a weekly 
basis).

A July 2002 VA psychiatry note shows the veteran was 
chronically dependent on marijuana.  He admitted to daily 
use, and took offense when the examiner recommended he quit.  
He reported that his life changed drastically for the worse 
after he was molested while on active duty.  Mental status 
examination revealed that he was angry and troubled.  He was 
quite healthy-appearing.  He was alert and oriented in all 
spheres.  His affect was appropriate, and he had clear 
cognition and logical associations.  He had poor motivation 
to change.  He described an internal voice that told him what 
to do, however, he denied any suicidal ideations.  He stated 
that he could not stand people, and did not want to be around 
them.  He indicated that all he wanted to do was sit home and 
smoke marijuana.  He denied having phobias, mind racing or 
sprees.  There was no flight of ideas or pressured speech.  
He did not exhibit paranoia, but was mistrustful.  The 
diagnoses were marijuana dependence, mood disorder, not 
otherwise specified, with psychotic features, personality 
disorder, NOS, with dependent and passive-aggressive 
features.

On April 2003 VA examination, the veteran was too tearful to 
talk about his military sexual trauma.  He reported a past 
history of psychiatric treatment, and indicated that none was 
helpful.  He reported that he stopped using alcohol in 1975.  
He stated that he began using drugs in 1966 and he still 
smoked marijuana every single day and also grew it.  The 
marijuana helped him cope with his problems.  He related that 
he was discharged from the Navy because of drug use and 
marijuana possession.  He reported that while he was in the 
military he was incarcerated eight months for possession of 
marijuana.  Review of his military records revealed a 
juvenile record of burglary, possession of alcohol, and 
incorrigibility at age of 13.  He also reported he was 
expelled from his senior year of high school for fighting.  
He denied having a stable job; he reported that his last job 
was in 2000.  He stated he was unable to keep a job because 
he could not accept being controlled.  He owned his mobile 
home.

Mental status examination revealed that the veteran was neat 
in his appearance, and cooperative throughout the interview.  
He reported his mood was "real sad or angry and rarely 
happy".  He was mostly tearful.  His speech was unimpaired, 
and the rate, volume and tone were normal.  He exhibited no 
loosening of association or flight of ideation.  He reported 
intrusive thoughts about his sexual trauma.  He denied 
hallucinations.  He was not delusional.  He reported two past 
suicide attempts.  His insight and judgment were fair.  He 
was alert and oriented in all spheres.  He was able to recall 
2 out of 3 words after a few minutes.  His short term and 
long term memory were deemed intact.  He was able to spell 
"world" backwards.  The impressions were: chronic PTSD, 
cannabis dependence, personality disorder NOS with self 
defeating borderline and antisocial personality traits.  The 
examiner opined that while the veteran does have PTSD, his 
current psychological condition had been exacerbated by his 
personality disorder.  The examiner stated that the veteran's 
personality disorder was affected by his cannabis dependence 
and that he did not believe that the veteran's PTSD was 
responsible for his drug use.  He cited service medical 
records which noted [by the veteran's own report], a history 
of antisocial behavior prior to active duty.

A January 2004 VA mental health note shows that the veteran 
usually comes in just for medication refills and not any 
ongoing treatment.  He remained persistently labile in his 
presentation and was noted to be chronically bored.  He was 
unrevealing about personal details, making it difficult for 
the examiner to sort out what was going on with him.  The 
veteran was reluctant to describe any changes in his life 
despite not being seen for several months.  He admitted 
continued daily marijuana use.  Examination revealed that he 
was more irritable and unpleasant during the visit.  He was 
alert, oriented and appropriate.  He had clear cognition and 
logical associations.  There were no overt signs of 
psychosis.  He denied hallucinations.  He exhibited no frank 
bizarre ideas.  He denied attending to internal stimuli.  He 
reported chronic insomnia and dissatisfaction with life.  He 
denied suicidal ideation.  He would cry then recompensate.  
He reported that his appetite was poor.  [But the examiner 
noted he looked as fit as he did the last time he saw him (at 
least 6 months ago).]  He was irritable but there was no 
pressured speech or flight of ideas.  The diagnoses were:  
mood disorder, not otherwise specified; marijuana dependence; 
and likely borderline personality.

In April 2004 the advised he was going to discontinue his VA 
treatment.

III.  Legal Criteria and Analysis

(a) Increased Initial Rating for PTSD

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  .

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9205.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As the claim for increase is an appeal from the initial 
rating assigned with the grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As was noted, this appeal is from the initial rating assigned 
with the grant of service connection for PTSD.  The RO has 
not assigned "staged ratings," but has assigned a 50 
percent rating for the entire appeal period.  The record does 
not reflect that symptoms of the veteran's PTSD varied 
significantly during the appeal period.  Consequently, 
"staged ratings" are not indicated.

On close review of the record, the Board finds no indication 
that symptoms of the veteran's PTSD are of (or approximate) 
such nature and gravity as to warrant a 70 percent rating.  
The veteran has specifically denied suicidal ideation.  He 
has not exhibited obsessional rituals.  His speech has been 
logical.  Episodes of near-continuous panic or depression 
affecting ability to function independently are not shown; 
the veteran is independent as to daily living  concerns, and 
lives in a mobile home he owns.  He does not exhibit impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene (he is described as neat and 
appeared quite fit.  He appears to adapt to stressful 
circumstances (he and his wife were separating without 
incident).  No other symptoms of a nature and gravity 
commensurate with the criteria for a 70 percent rating for 
PTSD are shown.

It is also noteworthy that psychiatric examiners have 
consistently found that that those psychiatric symptoms that 
are shown (and are insufficient in nature and degree to 
warrant a rating in excess of 50 percent) are in large 
measure related to the veteran's nonservice-connected 
personality disorder and drug use/abuse.  Significantly, the 
April 2003 VA examiner s specifically stated that the service 
connected PTSD was not responsible for the veteran's 
marijuana use.  Regardless, the law provides that no 
compensation shall be paid for a disability that is the 
result of the veteran's abuse of drugs.  38 U.S.C.A. § 1110.  
Here, PTSD was not even diagnosed on the last VA examination, 
in January 2004.  The veteran uses marijuana on a daily 
basis; he discontinued VA treatment for psychiatric 
disability, and there is nothing to indicate that he has 
sought psychiatric treatment elsewhere.  The symptoms shown 
(PTSD disability picture presented) do not even support the 
50 percent rating currently in effect, and certainly do not 
satisfy, or approximate, the criteria for the next higher, 70 
percent rating. 

TDIU

VA will grant a total rating for compensation purposes based 
on umemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).

The veteran's service-connected disability is PTSD rated 50 
percent.  Thus, the scheduler criteria for TDIU under 
38 C.F.R. § 4.16(a) are not met.

The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b).  The Board must determine whether the veteran is 
unemployable due to his service-connected disability 
regardless of its rating.  This regulation provides that the 
established VA policy is that "all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled."  However, in these cases, in order for 
the veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some circumstance 
which places the claimant in a different position from other 
veterans with the same rating.

The disability picture presented by the veteran's PTSD as it 
pertains t employability does not show that the impact of the 
veteran's PTSD is such that it places him outside of the norm 
and renders him unemployable despite the fact that symptoms 
of PTSD do not satisfy the schedular criteria for TDIU.  
While the veteran has not been employed since 2000, there is 
no indication that he has sought employment or wants to be 
employed.  He has reported to VA examiners that all he wants 
to do is sit at home and smoke marijuana; he has discontinued 
treatment for PTSD.  In fact, PTSD was not diagnosed on the 
most recent VA examination; consequently, psychiatric 
symptoms reported are not shown to be due to service 
connected disability.  It is also noteworthy, again, that 
compensation is not payable for disability due to drug use 
(here, daily marijuana).  

Furthermore, the evidence of record does not reflect that the 
psychiatric symptoms objectively shown (even disregarding 
drug or nonservice connected disability etiology) are of such 
nature and degree as to preclude employment.  Clinically [on 
January 2004 VA examination], the veteran appeared alert and 
oriented, and exhibited appropriate affect; he had clear 
cognition and logical associations.  He attends to his daily 
living requirements, and lives in a mobile home he owns, 
factors which reflect coping skills.  Finally the fact that 
he grows his own marijuana for daily consumption reflects 
occupational skills which would appear to be transferable to 
gainful employment if harnessed to legitimate job market (vs. 
illicit drug-related) activities.  

In summary the record does not show that the veteran is 
precluded from engaging in gainful employment by virtue of 
his service-connected PTSD.  The preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.

TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


